ACCEPTED
                                                                                       03-13-00080-CV
                                                                                              4341661
                                                                             THIRD COURT OF APPEALS
                                                                                        AUSTIN, TEXAS
                                                                                   3/2/2015 6:33:26 PM
                                                                                     JEFFREY D. KYLE
                                                                                                CLERK
                               NO. 03-13-00080-CV

                       IN THE COURT OF APPEALS              FILED IN
                                                     3rd COURT OF APPEALS
             FOR THE THIRD DISTRICT OF TEXAS AT AUSTIN   AUSTIN, TEXAS
              ____________________________________________
                                                     3/2/2015 6:33:26 PM
                                                                 JEFFREY D. KYLE
APPELLANTS CENTRAL AUSTIN APARTMENTS, LLC,                     UP-32NDClerk
                                                                         STREET,
LLC, UP-32ND STREET HOSPITALITY, LLC // CROSS-APPELLANTS EAST
   AVENUE PROPERTY OWNERS’ ASSOCIATION, INC., UP AUSTIN
         HOLDINGS, LP and UP AUSTIN LAND HOLDINGS, LP

                                         v.

 APPELLEES EAST AVENUE PROPERTY OWNERS’ ASSOCIATION, INC.,
   UP AUSTIN HOLDINGS, LP and UP AUSTIN LAND HOLDINGS, LP //
  CROSS-APPELLEES CENTRAL AUSTIN APARTMENTS, LLC, UP-32ND
         STREET, LLC, UP-32ND STREET HOSPITALITY, LLC
          ______________________________________________

                   NOTICE OF CHANGE OF ADDRESS
             ______________________________________________

TO THE HONORABLE COURT OF APPEALS:

      COMES NOW Cross-Appellant East Avenue Property Owners’ Association,

Inc. and files this Notice of Change of Address.

      Please take notice of the following change of address of Jane Webre and

Sara Clark, counsel of record in this matter, effective February 23, 2015:

             Jane Webre
             State Bar No. 21050060
             jwebre@scottdoug.com
             Sara W. Clark
             State Bar No. 00794847
             sclark@scottdoug.com
                Scott Douglass & McConnico LLP
                303 Colorado Street, Suite 2400
                Austin, Texas 78701
                Telephone: 512/495-6300
                Telecopier: 512/495-6399


          This move will not affect the email addresses or telephone numbers of the

attorneys at Scott Douglass & McConnico LLP.

                                        Respectfully submitted,

                                        SCOTT, DOUGLAS & MCCONNICO LLP

                                        By: /s/ Jane Webre_________
                                              Jane Webre
                                              State Bar No. 21050060
                                              Sara W. Clark
                                              State Bar No. 00794847
                                              303 Colorado Street, Suite 2400
                                              Austin, Texas 78701
                                              Telephone: 512/495-6300
                                              Telecopier: 512/495-6399
                                              jwebre@scottdoug.com
                                              sclark@scottdoug.com

                                        ATTORNEYS FOR EAST AVENUE
                                        PROPERTY OWNERS’ ASSOCIATION,
                                        INC.




                                          2
1189240
                         CERTIFICATE OF SERVICE
      I certify that I served the foregoing pleading on the following counsel of
record through the electronic filing system and e-mail on March 2, 2015:

Thomas S. Leatherbury
Vinson & Elkins, LLP
2001 Ross Ave., Suite 3700
Dallas, TX 75201

Jonathan Wilkerson
Vinson & Elkins, LLP
The Terrance 7
2801 Via Fortuna, Suite 100
Austin, TX 78746

Eric J. Taube
Neal Meinzer
Amanda Taylor
HOHMANN, TAUBE & SUMMERS, L.L.P.
100 Congress Ave., 18th Floor
Austin, Texas 78701



                                                   /s/ Jane Webre____________
                                                 Jane Webre




                                       3
1189240